Citation Nr: 9912405	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  99-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for diabetes mellitus prior to April 11, 1986.

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus from April 11, 1986.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the lower extremities secondary to diabetes 
mellitus, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran had over 20 years of military service.  He 
retired from active duty on September 30, 1974.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied service 
connection for diabetes mellitus by rating decision issued in 
April 1976.  He was notified of this determination and of his 
procedural and appellate rights by VA letter dated May 12, 
1976.  However, the veteran did not initiate an appeal within 
one year of this notification, and the April 1976 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302 (1998).  The denial was thereafter confirmed 
and continued on a new and material basis.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1999 rating decision of the St. 
Petersburg VARO which granted service connection for diabetes 
mellitus, based on a finding of clear and unmistakable error, 
and assigned a 10 percent disability rating from October 1, 
1974, and a 20 percent disability rating from April 11, 1986.  
The rating decision also granted service connection for 
secondary peripheral neuropathy of the lower extremities at 
the 10 percent disability level, but denied service 
connection for postoperative bilateral cataract removal 
(claimed as diabetic neuropathy).  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case as to all three issues in February 1999.  However, the 
veteran's March 1999 VA Form 9, Appeal to the Board of 
Veterans Appeals, only mentions his increased rating claims.

As noted above, the veteran's March 1999 VA Form 9 did not 
mention his claim for secondary service connection for 
bilateral cataract removal.  Moreover, a contemporaneous 
review of the records reveals that since the veteran was 
issued a statement of the case as to this issue, he has not 
submitted any statement that can reasonably be construed as a 
substantive appeal.  See 38 C.F.R. § 20.202 (1998).  
Nonetheless, the Board observes that the remainder of the 1-
year delimiting period from the date of mailing of the 
notification of the determination being appealed (in this 
case, January 7, 1999) has not yet expired.  See 38 C.F.R. § 
20.302(b) (1998).  As the veteran has already been properly 
informed of the grant of service connection and of his 
appellate rights, the Board hereby refers this issue to the 
RO for any additional comment to the veteran that it deems 
necessary.

The veteran has represented himself throughout this entire 
process.


REMAND

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  In the instant 
case, the RO granted service connection for diabetes 
mellitus, on the basis of clear and unmistakable error; 
thereby allowing the veteran's 'original' claim for service 
connection.  See 38 C.F.R. § 3.105(a) (1998).  Thus, it will 
be incumbent upon the RO to review the entire evidentiary 
record, rather than the veteran's most recent VA examination, 
and to re-adjudicate the veteran's increased rating claim, as 
restyled above, in accordance with Fenderson prior to any 
further consideration of this issue by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This will include 
consideration of whether the veteran is entitled to 'staged' 
ratings for separate periods of time based upon the facts 
found.  See Fenderson at 126 (citations omitted).



However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claim, additional development of the 
record will be required.  Under 38 U.S.C.A. § 5107(a) (West 
1991) VA has a duty to assist the veteran in the development 
of all facts pertinent to his claim, including obtaining VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms, to include the effect of pain upon function.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

In this regard, the Board notes that the requirement to 
assist the veteran in obtaining available records includes 
obtaining records relating to the Social Security 
Administration's (SSA) determination that a veteran is 
disabled.  The record in this case reveals that the veteran 
is in receipt of Social Security Disability Benefits.  
Although a copy the SSA's Administrative Law Judge's 
determination has been associated with the record, the Board 
noted that the treatment and examination reports associated 
with the SSA determination have not been associated with the 
record certified for appellate review.  Such records may be 
of significant probative value in determining whether service 
connection for the disabilities at issue may be granted.  As 
the Court held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the VA should attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the veteran disability benefits.

Further, the Board notes that in his March 1999 VA Form 9, 
the veteran stated that he was hospitalized for a diabetic 
blackout at a Naval Hospital in February 1994.  VA has a duty 
to obtain all pertinent medical records which have been 
called to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  The 
Board finds that these medical records should be obtained and 
associated with the record prior to appellate consideration.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify all sources of treatment 
received for his service-connected 
diabetes mellitus and peripheral 
neuropathy, to include the names and 
address of the Naval facility where he 
hospitalized in February 1994.  The 
veteran should also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
The RO should then ask the identified 
sources for complete copies of the 
veteran's medical records, including VA 
records (not already in the claims 
folder).  All records obtained should be 
added to the claims folder.

2.  The RO should ask the Social Security 
Administration for a complete copy of the 
veteran's medical records.  

3.  The RO should then schedule the 
veteran for endocrinology examination by 
an appropriate VA specialist.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the specialist prior to 
examination of the veteran.  X- rays, 
laboratory tests, and/or other diagnostic 
studies, to include appropriate diastolic 
and systolic readings, should be 
performed as deemed appropriate by the 
specialist.  The specialist should then 
correlate the findings and render 
opinions as to:

	a.  the current nature and extent of 
the veteran's service-connected diabetes 
mellitus; and

	b.  whether insulin is required; and 

c.  whether regulation of activities 
is required.  

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of this report must be associated 
with the veteran's claims folder.

4.  The RO should also schedule the 
veteran for neurologic examination by an 
appropriate VA specialist in order to 
determine the current extent of his 
service-connected peripheral neuropathy 
of the lower extremities.  Therefore, the 
veteran's claims folder should also be 
made available to and independently 
reviewed by this specialist prior to 
examination of the veteran.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner. The specialist must provide a 
thorough description of the veteran's 
service-connected peripheral neuropathy 
of the lower extremities, including 
complete ranges of motion studies and 
neurologic pathology. In addition, the 
specialist must render objective clinical 
findings concerning the severity of the 
veteran's 
service-connected peripheral neuropathy 
of the lower extremities, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The specialist must then 
render an opinion concerning the effect 
of the veteran's service-connected 
peripheral neuropathy of the lower 
extremities on his ordinary activity and 
his ability to procure and maintain 
employment.  The examination report 
should also reconcile the veteran's 
subjective complaints of pain of the 
lower extremities with the objective 
findings on examination.  The examination 
report should then be associated with the 
veteran's claims folder.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased rating claims.  
The RO's decision must discuss the 
additional evidence developed, as well as 
any staged ratings assigned to diabetes 
mellitus under Fenderson, supra.  

7.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


